Exhibit 10.1
PROMISSORY NOTE MODIFICATION AGREEMENT
THIS PROMISSORY NOTE MODIFICATION AGREEMENT (“Modification”) is dated as of
April 30, 2009 but is effective as of May 1, 2009, by and between Sparton
Corporation (“Borrower” or, if more than one (1), collectively “Borrower”) and
National City Bank (“Bank”).
WHEREAS, Bank agreed to lend to Borrower an amount not to exceed the sum of
Twenty Million and 00/100 Dollars ($20,000,000.00) (“Loan”), which Loan was
evidenced by a certain Promissory Note dated January 22, 2008, (as extended,
amended or otherwise modified to date, the “Note”) (the said Note and any other
instrument or document given in connection with or to secure the Loan being
collectively referred to as “Loan Documents”).
WHEREAS, the parties hereto desire to modify the Note as hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing promises and the covenants
contained herein, the parties hereto agree as follows:

1.   Liability of Borrower. Borrower hereby ratifies and reconfirms Borrower’s
obligations and all liability to Bank under the terms and conditions of the Loan
Documents and acknowledges that Borrower has no defenses to or rights of set-off
against Borrower’s obligations and all liability to Bank thereunder. Borrower
further acknowledges that Bank has performed all of Bank’s obligations under the
Loan Documents.   2.   Modification. (a) The principal amount outstanding under
the Note as of the effective date of this Modification is                    
and ___/100 Dollars ($                     ). The current principal amount
outstanding under the Note as of April 29, 2009 is Fifteen Million Five Hundred
Thousand and 00/100 Dollars ($15,500,000.00).

  (b)   The Note is hereby modified to extend the maturity date from May 1, 2009
to June 15, 2009.     (c)   The next payment is due May 20, 2009 and monthly
thereafter as set forth in the above mentioned note. Payments prior to the first
scheduled payment above have been made as evidenced by the books and records of
Bank.

3.   Ratification of Loan Documents. The Loan Documents are in all respects
ratified and confirmed by the parties hereto and incorporated by reference
herein, and each of the Loan Documents and this Modification shall be read,
taken and construed as one and the same instrument. Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Note. In the event of any conflict between the terms and provisions of this
Modification and the terms and provisions of the Note, the terms and provisions
of this Modification shall control.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Modification to be executed
as of the day and year first above written.

             
 
                Sparton Corporation
an Ohio corporation    
 
           
 
  By:   /s/ Joseph S. Lerczak
 
Joseph S. Lerczak    
 
  Its:   Secretary    
 
           
 
  By:   /s/ Cary B. Wood
 
Cary B. Wood    
 
  Its:   President/CEO    
 
                National City Bank    
 
           
 
  By:   /s/ John McManus
 
John McManus    
 
  Its:   Regional President    

2